Case 19-82542   Doc 16   Filed 11/14/19 Entered 11/14/19 11:04:27   Desc Main
                           Document     Page 1 of 6
Case 19-82542   Doc 16   Filed 11/14/19 Entered 11/14/19 11:04:27   Desc Main
                           Document     Page 2 of 6
Case 19-82542   Doc 16   Filed 11/14/19 Entered 11/14/19 11:04:27   Desc Main
                           Document     Page 3 of 6
Case 19-82542   Doc 16   Filed 11/14/19 Entered 11/14/19 11:04:27   Desc Main
                           Document     Page 4 of 6
Case 19-82542   Doc 16   Filed 11/14/19 Entered 11/14/19 11:04:27   Desc Main
                           Document     Page 5 of 6
Case 19-82542   Doc 16   Filed 11/14/19 Entered 11/14/19 11:04:27   Desc Main
                           Document     Page 6 of 6
